—In an action for a judgment declaring, inter alia, that the plaintiff is the statutory rent-controlled tenant of a certain apartment, the plaintiff appeals from an order of the Supreme Court, Kings County (Garson, J.), dated January 20, 1998, which denied her motion for a preliminary injunction preventing her eviction from the subject apartment.Ordered that the appeal is dismissed as academic, without costs or disbursements.In view of our determination in Matter of Weis v Lefkowitz (261 AD2d 480 [decided herewith]), and the concession of counsel at oral argument, this appeal has been rendered academic. Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.